DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0139152 A1), in view of Garvey et al. (US 2018/0349797 A1) and further in view of Doddavula (US 2012/0089726 A1). 
Re Claim 1, 13 & 20, Chang teaches a cloud infrastructure planning system, comprising: 
a plan of demand assistant configured to generate a site solution, (Chang; FIG. 1-3; Summary, ¶ [0030]- [0040]; The embodiment(s) detail generating cloud provisioning solutions.) 
wherein the site solution is based on a capacity correlation derived from a historical site solution data set; (Chang; FIG. 1-3; ¶ [0063], [0074]- [0083]; The embodiment(s) detail could resource provisioning based on historical data.) 
Chang does not explicitly suggest a plan of record advisor configured to generate a plan of record for the site solution, wherein the plan of record is based on an infrastructure correlation derived from a historical infrastructure data set; a plan of execution analyzer configured to generate an execution design defining equipment meeting the plan of record, wherein the execution design is based on an equipment correlation derived from a historical equipment data set;
However, in analogous art, Garvey teaches a plan of record advisor configured to generate a plan of record for the site solution, (Garvey; FIG. 1; ¶ [0033]-[0038]; The embodiment(s) detail methodology similar in concept that details generating a model(plan) for cloud provisioning solutions.) 
 wherein the plan of record is based on an infrastructure correlation derived from a historical infrastructure data set; (Garvey; FIG. 1; ¶ [0033]-[0043], [0048]-[0049], 
a plan of execution analyzer configured to generate an execution design defining equipment meeting the plan of record, wherein the execution design is based on an equipment correlation derived from a historical equipment data set; (Garvey; FIG. 1-10; ¶ [0033]-[0046], [0062]-[0068]; The embodiment(s) detail generating and designing a model to meet various requirements based on historical usage data of equipment.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 
Chang-Garvey does not explicitly suggest a plan of availability evaluator configured to generate a resource prediction defining a service level based on the execution design, wherein the resource prediction is based on an availability correlation derived from a historical availability data set.
Doddavula teaches a plan of availability evaluator configured to generate a resource prediction defining a service level based on the execution design, (Doddavula; FIG. 1-6; ¶ [0049]- [0069]; The embodiment(s) detail a service level agreement based on prediction and resources.) 
wherein the resource prediction is based on an availability correlation derived from a historical availability data set. (Doddavula; FIG. 1-6; ¶ [0049]- [0069]; The system details an agreement based on resource predication and historical data.) 
Chang-Garvey in view of Doddavula to incorporate a service level agreement for the reasons of automating service level management of applications. (Doddavula Abstract) 

Re Claim 2 & 14, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the capacity correlation is determined by supervised machine learning. (Garvey; FIG. 1; ¶ [0036], [0064]; Machine-learning.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 3 & 15, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the infrastructure correlation is determined by unsupervised machine learning. (Garvey; FIG. 1; ¶ [0036], [0064]; Machine-learning.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 4 & 16, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the equipment correlation is determined by one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 5 & 17, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the availability correlation is determined by supervised machine learning. (Garvey; FIG. 1; ¶ [0036], [0064]; Machine-learning.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 6, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, further comprising: 
a first interface associated with one of the plan of demand assistant, the plan of record advisor, the plan of execution analyzer, and the plan of availability evaluator; and a second interface associated with another of the plan of demand assistant, the plan of record advisor, the plan of execution analyzer, and the plan of availability evaluator, wherein the first interface is provided to a first user and the second interface is provided to a second user different from the first user. (Chang; FIG. 1, 19; ¶ [0038], [0055], 

Re Claim 7, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein a first one of the plan of demand assistant, the plan of record advisor, the plan of execution analyzer, and the plan of availability evaluator is effectuated on a first computer system, and wherein a second one of the plan of demand assistant, the plan of record advisor, the plan of execution analyzer, and the plan of availability evaluator is effectuated on a second computer system different from the first computer system. (Chang; FIG. 1; ¶ [0048] - [0056]; The embodiment(s) detail various computer system for various implementation and configurations of the embodiments.) 

Re Claim 8, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the historical site solution data set includes acceptance data concerning a prior site solution generated by the plan of demand assistant. (Garvey; FIG. 1; ¶ [0122]- [0123]; The embodiment(s) detail historical simulations and actions (acceptance data) associated with the historical simulations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the historical infrastructure data set includes acceptance data concerning a prior plan of record generated by the plan of record advisor. (Garvey; FIG. 1; ¶ [0122]- [0123]; The embodiment(s) detail historical simulations and actions (acceptance data) associated with the historical simulations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 10, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the historical equipment data set includes acceptance data concerning a prior execution design generated by the plan of execution analyzer. (Garvey; FIG. 1; ¶ [0122]- [0123]; The embodiment(s) detail historical simulations and actions (acceptance data) associated with the historical simulations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 
 
Re Claim 11 & 19, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the historical equipment data set includes one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 

Re Claim 12, Chang-Garvey-Doddavula discloses the cloud infrastructure planning system of claim 1, wherein the historical availability data set includes accuracy data concerning a prior resource prediction generated by the plan of availability evaluator. (Garvey; FIG. 1-7; ¶ [0112]-[0126]; The embodiment(s) detail similar methodology compared to the stated limitations that allows a user to choose action of predicated historical simulations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang in view of Garvey to correlate infrastructure data for the reasons of similar performance of computing resources in a cloud environment. (Garvey Abstract) 
e availability correlation is determined by supervised machine learning.  

Re Claim 18, Chang-Garvey-Doddavula discloses the method of claim 13, comprising: 

providing a second interface configured to display a second one of the site solution, the plan of record, the execution design, and the resource prediction, wherein the second interface is different from the first interface. (Chang; FIG. 1; ¶ [0024], [0038], [0055], [0176]; A interface/display.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443